 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWisconsin SouthernGas Company,Inc.andLocalUnionNo.6-111,Oil,Chemical and AtomicWorkers International Union,AFL-CIO. Case30-CA-724DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn June 21, 1968, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Wisconsin Southern GasCompany, Inc., Lake Geneva, Wisconsin, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.MEMBER BROWN dissentingFor the reasons stated in the dissenting opinion inUnivis, Inc.,169 NLRB No. 18, I would find that thebasic dispute in this case should be left for resolutionwithin the framework of the settlement proceduresagreed upon by the parties in their current collective-bargaining agreement.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner. This case, heard at Lake173 NLRB No. 79Geneva, Wisconsin, on April 11, 1968, pursuant to a charge filedDecember 28, 1967, and a complaint issued on February 14,1968, presents the question whether the Respondent (herein-after called the Company) violated Section 8(a)(5) and (1) of theAct by its conduct since November 30, 1967, in unilaterallychanging its sickness and hospitalization insurance carrier andin instituting a sickness and hospitalization insurance programdifferent from that agreed upon by the parties in the latestcollective-bargaining agreements which became effective No-vember 1, 1967.Upon the entire record and my observation of the witnessesand after due consideration of the briefs filed by the parties Imake the followingFINDINGS AND CONCLUSIONSITHE BUSINESSOF THE COMPANYThe Company, a Wisconsin corporation, is a public utilityfurnishing gas service throughout Southern Wisconsin. Duringthe calendar year 1967, a representative period, the Companysold in excess of $500,000 worth of gas. During the sameperiod, the Company purchased and received from out-of-Statesources more than $50,000 worth of goods and services. Uponthese facts I find, as the Company admits, that it is engaged in"commerce" and operations "affecting commerce" within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 6-111, Oil, Chemical and Atomic WorkersInternational Union,AFL-CIO (herein called the Umon), is alabor organization within the meaning of Section2(5) of theAct.IIITHEUNFAIR LABOR PRACTICESA. The Company'sUnilateralChange ofIts Sicknessand Hospitalization Program inViolation of Section8(a)(1) and(5) of the Act1.BackgroundThe Company and the Union negotiated a 2-year collective-bargaining contract in 1965 which became effective onNovember 1, 1965. Section 7 of the contract provided asfollowsThe Company will continue its policy to provide hospital,surgicaland a group life insurance program at no cost to theemployees.The contract also containeda clauseproviding for thereopening of negotiations on the subject of wages and ofextended sickness coverage after one year, provided propernotice was given.Pursuant to the reopenerclause,further negotiation meet-ingswere held in October 1966. In these meetings theCompany sought to induce the Unionto agreeto its changingthe carrier of the sickness and hospitalization insurance fromBlue Cross-Blue Shield (herein called Blue Cross) to PacificMutual Life Insurance Company (herein called Pacific Mutual).The latter was the carrier of the life and accident insuranceprovided the employees under the contract. Blue Cross hadbeen the hospitalizationinsurancecarrier for the Company's WISCONSIN SOUTHERN GAS481employees since 1944 and Blue Shield had been the surgicalcarrier since 1963. After approximately five meetings, in oneormore of which representatives of Pacific Mutual and BlueCross were present and explained their respective programs, itwas agreed by the Company and the Union that Blue Crosswould remain the sickness and hospitalization insurancecarrier.2.The 1967 negotiations betweenthe Company and the UnionNegotiations for a new 2-year contract to succeed the oneexpiring on November 1, 1967, commenced in October 1967.At the start of the negotiations the Union presented theCompany with a written document in which it stated itsproposals for amending the various provisions of the existingcontract. Among these were the following, dealing with articleV, section 7, the provision covering "Hospital, Surgical andGroup Life Insurance":A. As is1.The Union proposes the added coverage to thepresent Blue Cross and Blue Shield, as presented to theCompany by Mr. Bernard Farmer of Blue Cross and BlueShield.2.The Major points are outlined below:a Increase from seventy (70) day to three hundredsix-five (365) day in hospital coverage.c.Preferred contract, which is the SM 100 series at$10,000 with full obstetrical coverage.eChange from twenty five (25) dollar x-ray andLaboratory and twenty five (25) dollar doctor fees totwo hundred (200) dollar Mutualized Doctor, x-ray, andlaboratory coverage.f.Increase coverage to students at age 23 to studentsat age 25.g.Oral surgery coverage.Later on in the negotiations, in a revised written proposal tothe Company, the Union reiterated its earlier request "forincreased benefits, under Blue Cross-Blue Shield."At a meeting on October 26, 1967, the Company orallyagreed to the Union's proposals for improved sickness andhospitalization insurance coverage by Blue Cross, includingspecific plans offered by Blue Cross such as the Series 2000Plan, its Hospital Service Plan, and the SM 100 Plan, thedesignation for its Surgical-Medical Plan.In a memorandum of agreement in the form of a letter fromthe Company to the Union which was signed by the parties onNovember 1, 1967, the Company noted its agreement to thefollowing "Improvement in hospital and surgical plan."1.365-day hospital care for disability2. $200 Mutualized DX & L3.Dependents to age 254.Usual customary charges up to $1000 with full O.B.5.$200 Mutualized DX & Li6.Dependents to age 257.Major Medical to $10,000 with dependents to age 25Thereafter the parties signed a new 2-year collective-bargaining contract having a November 1, 1967, effective date.This contract did not specifically name Blue Cross as thesickness and hospitalization insurance carrier, but merelycontinued the general language of the 1965-1967 contract thatthe "Company will continue its policy to provide hospital,surgical and a group life insurance program at no cost to theemployees."About this same time the Company signed another contractwith Blue Cross providing the improved coverage which hadjust been negotiated with the Umon. This contract was madeeffectiveNovember 1, 1967. Pursuant to this contract BlueCross issued to each of the Company's employees a Series2000 Group Certificate, Hospital Service Plan, a Surgical-Medical 100 Group Certificate, and a Major Medical GroupCertificate, together with amendments providing the improve-ments listed in the November 1, 1967, letter memorandum ofagreement. These certificates and amendments were all madeeffective as of November 1, 1967.At no time during the 1967 negotiations for a new 2-yearcollective-bargaining contract was the matter of changing thecarrier of the sickness and hospitalization insurance coveragebrought up by the Company.3.TheCompany's simultaneous negotiations withPacific MutualIthas been found in the preceding section that the Unionwas seeking in the October1967negotiations, among otherthings, increased sickness and hospitalization benefits underthe Blue Cross program. Blue Cross, as above noted, has beenthehospitalization carrier since 1944, and the sicknessinsurance carrier since 1963. Notwithstanding the pendency ofthese negotiations with the Union, the Company simultaneous-ly was negotiating with Pacific Mutual about a possible changeof sickness and hospitalization insurance carriers and benefitsA letter from Frederick Beyer, manager of the Chicago GroupOffice of Pacific Mutual to Personnel Director Barnes, datedOctober 11, 1967, establishes that the Company had prior tothis time inquired of Pacific Mutual concerning its ability tofurnish sickness and hospitalization coverage which would beequivalent to the Blue-Cross coverage which the Union wasseeking to obtain in the 1967 negotiations. In this letter Beyeradmitted that it would "be impossible to duplicate Blue Cross'"full surgical coverage." At no time prior to the signing of the1967-69 contract in November, in fact, at no time prior toDecember 1 when, as found below, the Company announcedto union representatives that it was changing the carrier ofsickness and hospitalization insurance from Blue Cross toPacific did the Company mention to the Union its negotiationswith Pacific Mutual.4.The Companynotifiesthe Unionof its decision tochange sickness and hospitalization insurance carriersAt 4 p.m. on December 1, 1967, Personnel Director BarnescalledEdward Kunze, vice president of the Union, andDwayne Boldt, chief steward of the Union, into his office andinformed them that as of the first of the coming year PacificMutual, rather than Blue Cross, would be its sickness andiThe apparent repetition of items five and six is due to the fact thatunder Blue Cross procedure separate certificates are issued its "HospitalService Plan," for its"Surgical-Medical 100"plan, and for its "MajorMedical" "Surgical Care"plan and separate amendments are preparedfor each plan.Items one,two and three above refer to changes in the"Hospital Service Plan." Items four,five and six include changes in the"Surgical-Medical 100"plan Item seven,as is apparent, refers to achange in the "Major Medical" plan. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDhospitalization insurance carriers. Vice President Kunze ques-tioned the Company's right to change carriers. Barnes statedthat the Company had the right to do so. When Kunze andBoldt requested that they be given a copy of the PacificMutual plan for comparison purposes Barnes replied that hedid not have one available, that it was still being worked on.Kunze stated that the plan would have to be as good or betterthan the Blue Cross plan. Boldt objected to the Company'saction, at which time the following conversation occurred,according to Boldt's credited testimonyI stated that I did not think the Union would go alongwith the insurance plan, or we wouldn't like the idea. Mr.Barnes stated that it was out of our hands, that we couldn'tdo anything about it. I told him I thought somewhere alongthe line the Union was going to fight this ... Mr. Barnessaid it was out of our hands, that he thought if we wantedto fight it, it was going to cost both parties a lot of money.2The Company earlier that day had by letter communicatedto Pacific Mutual its decision to have that concern act as thecarrier of sickness and hospital insurance covering its employ-ees. In this letter to Beyer, the manager of the Chicago GroupOffice of Pacific Mutual L. H Scheutz, the Company's generalmanager, stated in part as followsThis is to inform you that Wisconsin Southern GasCompany, Inc. has elected Pacific Mutual Life InsuranceCompany as the carrier for its group hospital and surgicalbenefits.The benefits as outlined in your proposal ofNovember 17, 1967, except for group life and AD & D, areto become effective as of January 1, 1968.In addition to your proposal of November 17, we furtherwish to incorporate the additional coverages as outlined inyour letter of November 28, 1967; that is, full coverage forobstetrical benefits and coverage up to age 25 for full timestudents and physically and mental disabled children,totally unable to support themselves. Also we would like tohave this coverage available for our employees after twomonths of service.On the same day that the Company formally notifiedPacific Mutual of its decision to have Pacific Mutual act as thecarrier of its sickness and hospitalization insurance, December1,1967, the Company gave notice to Blue Cross of itsintention to terminate the coverage of its employees by BlueCross as of the end of the year, 1967.5.Subsequent eventsNot having been given a copy of the Pacific Mutual Plan,UnionRepresentativeKunze and Boldt asked PersonnelDirector Barnes for a copy on December 20 They explained atthis time that they needed the plan to make a comparisonbetween the two programs Barnes stated that the PacificMutual plan was not yet available as it was still being workedon by that concern. Barnes added that representatives fromPacific Mutual were going to be at the office the following dayand suggested that the Union representatives should talk tothem then. Kunze then stated, according to his creditedtestimony, that "we were tired of playing the game with him,that we weren't getting anything done and it was getting closeto the time when the insurance was being changed, and that ifsomething wasn't done we were definitely going to file unfairlabor practice charges against the company." After speakingwith representatives of Pacific Mutual on December 21, Kunzeand Boldt again pressed Barnes for a copy of the PacificMutual plan on December 22, warning Barnes that "ifsomething wasn't done we were going ahead as we had talkedabout earlier."3Barnes offered to have Pacific Mutual'scomplete plan ready immediately after the holiday and thetwo union representatives acquiesced in this proposal.On Tuesday, December 26, Barnes gave Kunze and JamesDahlke, the president of the Union, a copy of the PacificMutual plan and asked them to return it as soon as possible, asitwas his only available copy.Later that day Barnes wrote to Beyer of Pacific Mutual andenclosed a copy of the November 1, 1967 letter memorandumof agreement with the Union and called his attention to part 7,D, thereof dealing with "Improvement in hospital and surgicalplan." In the letter Barnes also stated as follows:Igave the copy of our insurance plan to the UnionPresident this morning. Just off the record, they are makingall sorts of noises regarding this insurance and it is myunderstanding that they are going to have it reviewed bysome insurance expert. However, I am sure that when all issaid and done they will begin to realize that they have adeal at least equal to, and in many cases better than, whatthey had before.On Thursday, December 28, 1967, the Union's attorney,George Graf, prepared a charge alleging that the Company hadviolated Section 8(a)(5) and (1) of the Act by unilaterallychanging the wages, hours, and working conditions of itsemployees, about November 30, 1967, without negotiatingwith the Union. This charge was filed with the Board onDecember 29, 1967. On February 14, 1968, the GeneralCounsel issued the complaint in this proceeding.Conversationswere had about this time between theCompany's attorney, Roger Gierhart, and Beyer, of PacificMutual, concerning certain extensions in sickness and hospitali-zation coverage for the Company's employees. They concernedthe definition of dependents and payment for dental work in ahospital after an accident. On February 19, 1968, Beyernotified Gierhart by letter that Pacific Mutual was includingamong the benefits for the Company's employees coverage for(1) unmarried dependent children living at home through age25 and (2) dental services after an accident under certaincircumstances. Previously Pacific Mutual had treated unmar-ried children between 19 and 25 as dependents only if theywere full-time students. The dental services added in Beyer'sletterdated February 19, 1968, had not been specificallyprovided for in the coverage previously afforded the Com-pany's employees by Pacific Mutual. Both of the coverages hadbeen specifically provided in the Blue-Cross program coveringthe Company's employees under the contract between theCompany and Blue Cross which became effective November 1,1967.2 The foregoing findings are based on the credited testimony ofBoldt and Kunze.Personnel Director Barnes testified that to the best ofhis recollection neither Kunze nor Boldt made any statement concern-ing the change of carriers I find it extremely unlikely that these twoexperienced union representatives who had just finished negotiating anew 2-year contract providing,in their opinion, for Blue Cross sicknessand hospitalization coverage,would say nothing when informed of theCompany's unilateral decision to change carriers. Both Kunze and Boldtimpressedme as testifying sincerely and I credit their testimony inpreference to Barnes'vague recollection to the contrary.3 This is Kunze's credited testimony. WISCONSIN SOUTHERN GAS483On February 28, 1968, L. H. Schuetz, the company's vicepresident and general manager, signed a formal agreement withPacific Mutual adding sickness and hospitalization coverage tothe group life and accident insurance policy already in effectbetween the Company and Pacific Mutual. This policy isterminable upon 30 day's notice by the Company to PacificMutual.6. ConclusionsSection 8(a)(5) of the Act provides that it shall be an unfairlabor practice for an employer "to refuse to bargain collective-ly with the representatives of his employees...Section 8(d) of the act states in partThat where there is in effect a collective-bargainingcontract ... the duty to bargain collectively shall also meanthat no party to such contract shall terminate or modifysuch contract, unless the party desiring such termination ormodification-(1) serves a written notice upon the other partytothecontractof the proposed termination ormodification sixty days prior to the expiration datethereof,or in the event such contract contains noexpiration date, sixty days prior to the time it isproposed to make such termination or modification,(2) offers to meet and confer with the other party forthe purpose of negotiating a new contract or a contractcontaining the proposed modifications;(3) notifies the Federal Mediation and ConciliationService .. and simultaneously therewith notifies anyState or Territorial agency established to mediate andconciliate disputes ... and(4) continues in full force and effect, without resortingto strike or lockout, all the terms and conditions of theexisting contract for a period of sixty days after suchnotice is given or until the expiration date of suchcontract, whichever occurs later:It is well settled that an employer acts in derogation of hisbargaining obligations under Section 8(d), and hence violatesSection 8(a)(5) when he unilaterally modifies contractualterms or conditions of employment during the effective periodof a contract. C &S Industries, Inc,158 NLRB 454, 457 SeealsoNL.R.B v. Katz et al.,369 U.S. 736,The JacobsManufacturing Company,94 NLRB 1214, enfd. 196 F.2d 680,684 (C.A. 2).In this case the Company, without notice to the Union, notonly changed the carrier of its sickness and hospitalizationinsurance but also changed various of the benefits under itssickness and hospitalization program. The Company notifiedtheUnion about the changes in its insurance program onlyafter the changes had already been made. Although as foundabove, the Union protested the Company's action on severaloccasions, the Company never retreated from its position thatthe decision to make the changes had been made and thatthere was nothing the Union could do about it.4The change in the carrier of its sickness and hospitalizationinsurance was not a minor matter, for as representatives ofboth Blue Cross and Pacific Mutual testified at the hearing, theavailability of benefits depends not only on the language of theinsurance policy but also upon the manner in which thegeneral language of the policy is construed and administeredby the carrier.While I do not propose to go into the merits of the variouschanges in benefits which were made when the Companychanged insurance carriers from Blue Cross to Pacific Mutual,the fact that changes were made is clearly established in thisrecord. I have already mentioned that Pacific Mutual's cover-age of dependents on January 1, 1968 was less extensive thanthat of Blue Cross and that Pacific Mutual's Policy on January1, 1968, did not specifically cover dental services in a hospitalafter an accident. As indicated above, there are differences inthe coverage for surgeon's fees because of Pacific Mutual's useof a fixed-fee schedule and Blue Cross's payment of the usualand customary charge for the services performed.SincePacificMutual's fixed schedule of surgical fees is geared to the localityinwhich the employer's establishment is located, this systemmight well work to the disadvantage of employees wheresurgicalservices of a highly specializedsurgeon wererequiredinanothermore expensive area. The claim procedure isdifferent under Pacific Mutual than it was under Blue Crossand in fact involves more troublesome steps for the employeesthan under the Blue Cross system of simply having theemployee show his identification card to the doctor and thehospital.Ido not mean to leave the impression m the foregoingdiscussion that Blue Cross' coverage was better in general thanthe Pacific Mutual's coverage adopted by the Company toreplace the previous Blue Cross coverage. In some areas, I find,PacificMutual's coveragewas superior to that formerlyfurnished by Blue Cross. The significant thing is that changesin coverage and in the procedure for obtaining benefits wereeffected when the Company replaced Blue Cross with PacificMutual as the carrier of its sickness and hospitalizationinsurancefor the employees and that these changes were madewithout securing the Union's consent thereto.The Company, relying on the fact that its 1967 agreementswith the Union do not specifically name Blue Cross as thecarrier of its sickness and hospitalizationinsurance,contendsthat it was free to change carversas long as itfurnishedbenefits equivalent to those provided under the November 1,1967,Blue Cross plan. I cannot agree. The Company recog-nizes itsobligation under the November 1 letter memorandumof agreement to provide the seven improvements in its hospitaland surgical plan listed therein. While Blue Cross is notspecifically named in the letter memorandum of agreement,the record establishes that the parties orally agreed that theseimprovements would be furnished through the Blue Cross. TheCompany actually implemented this agreement by thereaftercontractingwith Blue Cross for an expanded sickness andhospitalization program through Blue Cross containing theseven listed improvements. Construing the letter memorandumof understanding together with the 1967-69 collective-bar-gaining contract, and taking into consideration the context ofevents in which theseagreements were signed, I conclude thatthe Company and the Union,in legalcontemplation, thereby4 In view of my finding of fact that the Union did protest thebargain about the changes by not objecting when belatedly informed ofCompany's unilateral action on several occasions in December 1967, 1the Company's action.must reject the Company's contention that the Union waived its right to 484DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed that the existing Blue Cross program, augmented by theseven improvements listed in the letter memorandum ofagreement,would be continued through Blue Cross throughoutthe life of 1967-69 contract Certainly, in view of the fact thattheUnion successfully resisted the Company's efforts tochange insurance carriers in the 1966 negotiations,when thematter of insurance carriers was openly bargained about, andin view of all the other evidence indicating that it was BlueCross coveragewhichwas being discussed in the 1967negotiations, including the fact that the Company actuallysigned a contractwithBlue Cross furnishing the agreed-uponcoverage, the Company cannot be heard to say that it did notcontemplate utilizing Blue Cross as the sickness and hospitali-zation carrier when it signed the 1967 agreements.The Company's action on December 1, 1967, therefore, inchanging carriers and benefits involved in its sickness andhospitalizationprogram without notice to the Union andwithout observing the requirements of Section 8(d) of the Act,clearly violated Section 8(a)(5) and (1) of the Act.Even if I am in error in my construction of the November 1,1967, agreements between the parties, there can be no doubtthat' as of November 1, 1967, the Company,after negotiationswith the Union, established an expanded sickness and hospital-ization program through Blue Cross. Under Section 8(a)(5) ofthe Act the Company was obligated to notify the Union andgive it an opportunity to bargain about its proposed changes inits sickness and hospitalization program. Its failure to do soconstituted a clearcut violation of Section 8(a)(5) of the Actregardless of whether the improved sickness and hospitahza-tion program be deemed to have been set up pursuant to theterms of a written contract or not.With regard to the Company's contention that insuranceprograms wholly paid for by the employer do not constitutewages or a term or condition of employment, I believe theCompany is in error in this respect. The only authority citedby the Company for this proposition,SylvaniaElectricProducts, Inc v. NL.R B.,291 F.2d 128 (C.A. 1), cert. denied368 U.S. 926, in my opinion, holds exactly to the contrary.This court held inW.W. Cross & Co. v. NL.R.B., supra,that the benefits of an employee group insurance plan were"wages" within the meaning of the word as used in thepertinent sections of the Act since they constitutedemoluments resulting from employment or direct andimmediate economic benefits flowing from the employmentrelationship, and hence were matters as to which the Actrequired employers to bargain collectively in good faithwith the union representing an appropriate group ofemployees. We adhere to that decision.See alsoSylvania Electric Products, Inc v. N.L.R.B,358 F.2d591, 592 (C.A. 1).The Company further contends that no violation ofSection 8(a)(5) and(d) can be found in this case because ofthe Union's failure to submit the questions of the Company'ssickness and accident insurance program to arbitration pursu-ant to the 1967-69 contract provision. However, the disagree-ment between the parties over the Company's change of theinsurance programs and earners presents primarily a questionof a statutory violation,and only secondarily is a question ofcontract interpretation involved. Congress entrusted the Boardwith the power to prevent persons from engaging in unfairlabor practices and specifically provided that this power should"not be affected by any other means of adjustment orprevention that has been or may be established by agreementlaw, or otherwise...."In the circumstances of this case, inmy opinion, it would be an unwarranted shirking of itsstatutory responsibilities for the Board to defer to arbitration.SeeC & S Industries, Inc,158 NLRB 454, 458-459;W P.Ihrie& Sons,165NLRB No.2;Gravenslund OperatingCompany,168 NLRB No. 72.The General Counsel and the Union both strenuously urgein their briefs that the Respondent's conduct during theOctober 1967negotiations in dealingwith Pacific Mutualconcerning a change in insurance carriers and benefits behindthe Union's back while at the same time bargaining with theUnion concerning the continuance of the Blue Cross programwith certain improvements constituted a flagrant breach of theCompany's obligation to bargain collectively with the Union ingood faith. In view of the whole sequence of events in thiscase,Iconcur fully with the conclusions of the GeneralCounsel and the Union concerning what appears to be anobvious lack of good faith on the part of the Company in thiscase.However, the issue of the Company's conduct prior toNovember 30, 1967, was not raised in the complaint in thiscase and in my opinion is not properly before me for decision.Hence I make no finding in this regard.CONCLUSIONS OF LAW1.The Union is the exclusive collective-bargaining repre-sentativeof the Company's employees in an appropriatebargaining unit consisting of all production, maintenance,officeand clerical employees, excluding professional em-ployees, guards,watchmen,and supervisors as defined in theAct2.The matters of the carrier of, and the benefits under, theCompany's sickness and hospitalization insurance covering itsemployees constitute wages or other conditionsof employ-ment within the meaning of Section 9(a) of the Act.3.The collective-bargaining agreements between the Com-pany and the Union which became effective on November 1,1967, contemplated that Blue Cross would remain the msur-anpe carrierfor theduration of the agreements and that thebenefits would remain as agreed upon in the negotiations.4.The Company, by its action on and after December 1,1967, in changing the carrier of its sickness and hospitalizationinsurance covering its employees from Blue Cross-Blue Shieldto Pacific Mutual Life Insurance Company and in changing thebenefits to the employees under said insurance program, allwithout notice to the Union in breach of its obligations underSection 8(d), has thereby refused to bargain collectively ingood faith with the Union in violation of Section 8(a)(1) and(5) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Companyhas engaged in unfair laborpracticesby unilaterallychanging insurance carriers andbenefits,terms and conditionsof employment which werecovered by collective-bargaining agreementsthen in effectcoveringthe Company's employees, my Recommended Orderwill provide thatitcease and desistfrom suchunfair laborpractices.Since the changes inthe Company's insurance program andthe carrier thereofwere made in violationof the Act, my WISCONSIN SOUTHERN GAS485Recommended Order will direct that, upon the written requestof the Union, the Company shall rescind and cancel thesickness and hospitalization coverage for its employees whichtheCompany secured from Pacific Mutual without firstobtaining the Union's agreement thereto and restore the BlueCross-Blue Shield sickness and hospitalization coverage whichthe company contracted for in the contract with BlueCross-Blue Shield which became effective November 1, 1967.This is the contract which the Company canceled with BlueCross-Blue Shield as of January 1, 1968.While the Union should have an ample opportunity toconsider whether to request the restoration of Blue Cross-BlueShield coverage, in my opinion it would not effectuate thepolicies of the Act to leave the question of insurance carriersand benefits open for an indefinite period. Consequently, theUnion will be required to make its decision regarding thesematters within 60 days from the date of this Decision. If theUnion does not request the restoration of Blue Cross-BlueShield coverage within 60 days, the Pacific Mutual coveragewill remain in effect, subject of course to mutual agreementsof the parties regarding this subject matter. In order to enablethe Company to have an opportunity to make arrangementsfor the restoration of Blue Cross-Blue Shield coverage withoutany lapse in coverage of the employees, the Company shallhave 40 days after the receipt of a request in writing from theUnion to reinstate Blue Cross-Blue Shield sickness and hospi-talizationcoverage in which to reinstate such insurancecoverage.Upon the foregoing findings and conclusions and the entirerecord and pursuant to Section 10(c) of the Act, I hereby issuethe following:RECOMMENDED ORDERsickness and hospitalization insurance coverage for its employ-ees through Pacific Mutual Life Insurance Company andreestablish,without any lapse in coverage, the sickness andhospitalization coverage through Blue Cross-Blue Shield whichitcontracted for in its contract with Blue Cross-Blue Shieldwhich became effective November 1, 1967, but which wasterminated by it as of January 1, 1968.(b) Post at its Lake Geneva, Wisconsin, office and all otherlocationswhere employees customarily report for work, theattached notice marked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region 30, afterbeing duly signed by an authorized representative of theRespondent, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.5(c)Notify the Regional Director for Region 30, in writing,within 20 days from the receipt of this Recommended Order,what steps it has taken to comply herewith.65 In the event that this Recommended Order is adopted by theBoard, the words"a Decisionand Order"shall be substituted for thewords "the RecommendedOrder of a TrialExaminer"in the notice. Inthe further event that the Board'sOrder isenforcedby a decree of aUnited States Courtof Appeals, the words "a Decree of the UnitedStatesCourt of Appeals Enforcingan Order" shall be substitutedfor the words "a Decisionand Order."6 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read-"Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps the Respondenthas taken to complyherewith."The Respondent, Wisconsin Southern Gas Company, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withLocal Union No. 6-111, Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, as the exclusive representativeof its employees in the appropriate unit stated above withrespect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.(b)Making unilateral changes in insurance carriers, insur-ance benefits for employees, or any other changes in wages,rates of pay or any other terms and conditions of employmentof its employees in the above-stated appropriate unit duringthe term of the contract without first reaching agreement withthe above-named Union concerning such changes.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act.(a)Upon written request from the Union, and in themanner set forth in the portion of the Trial Examiner'sdecision entitled "The Remedy," rescind and cancel theAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively in good faithwith Local Union No. 6-111, Oil Chemical and AtomicWorkers International Union, AFL-CIO, as the exclusiverepresentativeof the employees in the bargaining unitstated below.WE WILL NOT unilaterally institute changes in insur-ance carriers or insurance benefits or institute any otherchanges in wages, hours, or other terms and conditions ofemployment of the employees in the bargaining unit statedbelow, during the term of any collective-bargaining contractcovering said employees, without first consulting with andbargaining with the above-named Union concerning suchchanges and reaching agreement on any modification of theterms of the contract. The bargaining unit is.Allproduction and maintenance, office and clericalemployees, excluding professional employees, guards,watchmen and supervisors as defined in the Act.WE WILL, upon written request from the Union and inthe manner provided in the Order, rescind and cancel the 486DECISIONSOF NATIONALLABOR RELATIONS BOARDsickness and hospitalization insurance coverage furnished ouremployees through Pacific Mutual Life Insurance Companyand at the same time will restore the sickness andhospitalization insurance coverage provided through BlueCross-Blue Shield in November and December 1967.WISCONSIN SOUTHERN GASCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 2nd Floor CommerceBuilding, 744 North 4th Street, Milwaukee, Wisconsin 53203,Telephone 272-3861.